KEYSTONE NATIONAL BANK OF PITTSBURGH, PA., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Keystone Nat'l Bank v. CommissionerDocket No. 10805.United States Board of Tax Appeals13 B.T.A. 786; 1928 BTA LEXIS 3184; October 4, 1928, Promulgated 1928 BTA LEXIS 3184">*3184  March 1, 1913, value of real estate, and rate of depreciation on the building, determined.  Harry Friedman, Esq., for the petitioner.  Byron M. Coon, Esq., for the respondent.  ARUNDELL13 B.T.A. 786">*786  ARUNDELL: The Commissioner has determined deficiencies in income and excess-profits taxes for the years 1920 and 1921, in the respective amounts of $7,951.03 and $1,778.90.  The petitioner has waived all allegations of error other than the one relating to the profit realized on the sale of real estate in Pittsburgh.  This property was situated at 339 Fifth Avenue, and had a frontage of 30 feet on Fifth Avenue and a depth of 240 feet to Oliver Avenue, and at March 1, 1913, was improved by an office building having eight stories facing Fifth Avenue and six floors and a basement on Oliver Avenue.  That portion of the building located on Oliver Avenue had been destroyed by fire in 1910, and thereafter, but, prior to March 1, 1913, the petitioner erected a six-story building to replace the one destroyed.  The lot and building were sold in 1920 for $600,000, less a selling commission of $18,000.  The respondent determined a profit on this sale by using as a1928 BTA LEXIS 3184">*3185  basis the original cost less a selling charge of $18,000, thus establishing a profit of $54,120.47.  The uncontradicted testimony of four qualified expert witnesses however, clearly establishes the fact that the fair market value at March 1, 1913, of the lot and building was $650,000, the building having a value as of that date of $150,000, and the lot a value of $500,000.  A reasonable allowance for depreciation on the building is at the rate of 2 per cent per annum from March 1, 1913.  Judgment will be entered under Rule 50.